 Case: 4:17-cv-01805-DDN Doc. #: 43 Filed: 11/21/19 Page: 1 of 2 PageID #: 169



                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MISSOURI
                      SOUTHEASTERN DIVISION

TARELL A. ADAMS,                     )
                                     )
            Plaintiff,               )
                                     )
v.                                   )            Case No. 4:17CV1805 DDN
                                     )
RYAN HILLIS, et. al.,                )
                                     )
            Defendants.              )


     Farmington Correctional Center’s Motion for a Protective Order
           Limiting Scope of Deposition Under Rule 30(b)(6)
       Third party Farmington Correctional Center (“FCC”), by and through

counsel, hereby moves for entry of a protective order limiting the scope of the

deposition of FCC under federal rule of civil procedure 30(b)(6) on December

3, 2019. Plaintiff’s Rule 30(b)(6) notice is deficient because many of the topics

listed are not described with reasonable particularity, are vague, ambiguous,

pose an undue burden on FCC, and are not proportional to the needs of the

case, and are unreasonably cumulative of prior discovery. In support of this

motion, FCC directs the attention of the Court and Plaintiff to the

memorandum of law filed contemporaneously herewith.

       WHEREFORE, FCC respectfully requests this Court enter a protective

order limiting the scope of deposition under Rule 30(b)(6) and for any other

relief the Court deems just and proper.


                                         1
 Case: 4:17-cv-01805-DDN Doc. #: 43 Filed: 11/21/19 Page: 2 of 2 PageID #: 170



                                    Respectfully submitted,

                                    ERIC S. SCHMITT
                                    Attorney General

                                    /s/Justin Moore
                                    Justin Moore
                                    Assistant Attorney General
                                    Mo. Bar No. 65057
                                    P.O. Box 861
                                    St. Louis, MO 63188
                                    Telephone: 314-340-7861
                                    Facsimile: 314-340-7029
                                    Justin.Moore@ago.mo.gov




                       CERTIFICATE OF SERVICE

      I hereby certify that on this 21st day of November, 2019, the foregoing
was filed electronically with the Clerk of the Court to be served upon all
parties by operation of the Court’s electronic filing system.


                                           /s/ Justin C. Moore
                                           Assistant Attorney General




                                       2
